Citation Nr: 0311635	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  94-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.

REMAND
In January 2003, the Board undertook development of the 
veteran's claim for an increased rating for lumbar disc 
disease.  However, subsequent to the Board's development 
action, the United States Court of Appeals for the Federal 
Circuit issued a decision in the case of Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304,-7305, 7316 (Fed. Cir. May 1, 2003).  In light this 
decision, the Board finds a Remand is in order.  

Because the increased rating issue is intertwined with the 
individual unemployability issue, the Board must defer 
consideration of the individual unemployability appeal until 
the required action on the increased rating claim has been 
accomplished.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

After undertaking any additional 
development deemed necessary by the RO, 
the RO should review the expanded record, 
to include the changes in the rating 
criteria that became effective in 
September 2002.  The RO should then 
determine whether a rating in excess of 
40 percent is warranted for the veteran's 
lumbar disc disease (old and new 
criteria).  The RO should also then 
consider whether entitlement to a total 
rating based on individual 
unemployability is warranted.  

If the claims are not resolved to the satisfaction of the 
appellant, the should furnish the appellant and his 
representative a supplemental statement of the case, and the 
RO should afford them an opportunity to respond.  The case 
should then be returned to the Board.

The purpose of this remand is to assist the veteran and to 
ensure a proper record for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




